Judgment of the Supreme Court, Bronx County (Stanley Green, J.), entered on or about October 16, 1995, upon a jury verdict finding that defendant committed medical malpractice, awarding plaintiffs damages in the principal amount of $125,000, unanimously affirmed, without costs.
*122Plaintiff Juanita Torres alleges that she developed carpal tunnel syndrome in her right wrist as the result of a procedure to draw blood from the radial artery for a blood gas test. Some nine weeks later, she was seen by an orthopedic surgeon, complaining of pain in the right wrist for the last 31/2 weeks. Surgery was subsequently performed, during which the median nerve was inspected and found to be intact. At trial, it was not disputed that plaintiff suffers from carpal tunnel syndrome and that her condition is unlikely to improve. Thus, the issue was whether the hospital’s employees departed from the proper standard of care in drawing blood and whether that departure was the proximate cause of carpal tunnel syndrome in plaintiff’s right wrist.
Plaintiff’s expert, based upon his experience, testified to the standard, universal technique for drawing blood from the radial artery, and the evidence shows that defendant hospital’s own rules and regulations were in conformance with the community standard. We therefore conclude that, giving plaintiff the benefit of every favorable inference which can be reasonably be drawn from the facts (Johnson v New York City Tr. Auth., 129 AD2d 424, 426 [citing Betzag v Gulf Oil Corp., 298 NY 358, 364], lv denied 70 NY2d 605), there was sufficient evidence to support the jury’s determination that defendant’s therapists deviated from the standard of care for the drawing of blood for blood gas tests (Schneider v Kings Highway Hosp. Ctr., 67 NY2d 743, 744-745).
As to the question of proximate cause, the record contains ample evidence to support the verdict in this case.
We have considered defendant’s contention concerning the jury charge and find it to be without merit. Concur—Milonas, J. P., Ellerin, Rubin and Mazzarelli, JJ.